240 F.2d 638
99 U.S.App.D.C. 400, 18 P.U.R.3d 78
ASSOCIATED TAXICAB OPERATORS, Inc., Appellant,v.George E. C. HAYES et al., Appellees.
No. 13509.
United States Court of Appeals District of Columbia Circuit.
Submitted Jan. 3, 1957.Decided Jan. 24, 1957.

Mr. James Shenos, Washington, D.C., submitted on the brief for appellant.
Mr. Chester H. Gray, Corp. Counsel for the District of Columbia, and Mr. Lloyd B. Harrison, Asst. Corp. Counsel, submitted on the brief for appellees.
Before EDGERTON, Chief Judge, and WILBUR K. MILLER and FAHY, Circuit judges.
PER CURIAM.


1
On behalf of many taxicab operators in the District of Columbia, the Public Utilities Commission was asked, on the ground of economic necessity, to limit the number of taxicabs that may be licensed to operate in the District.  The Commission declined.  It said: 'The Congress which delegated to this Commission the power to regulate public utilities has not conferred upon it the power to grant or withhold licenses to operate.  That power has been delegated to the Commissioners of the District of Columbia.'


2
Though the question who may limit the number of licenses to operate taxicabs in not free from doubt, we think the Public Utilities Commission was right.  D.C.Code §§ 47-2301, 47-2331(e); cf. § 47-2331(d) and (f).  The District Court's judgment for the defendants in the present proceeding brought by the operators against the Commission is therefore


3
Affirmed.